Pope, Presiding Judge.
Plaintiffs Cheshire Bridge Enterprises, Inc. (d/b/a “Club Anytime”) and C. A. V. Corporation (d/b/a “Weekends at Backstreet”) operate private clubs in Atlanta. After being cited by the State for selling alcoholic beverages after 2:55 a.m. on Sunday in violation of OCGA § 3-3-20 (a), they brought this action for declaratory and injunctive relief as well as damages, arguing that the prohibition on Sunday liquor sales contained in Chapter 3 of Title 3 does not apply to private clubs. The trial court denied plaintiffs’ request for a preliminary injunction and granted the State’s motion to dismiss the complaint for failure to state a claim. Concluding that Chapter 3 of Title 3 does apply to private clubs, we affirm.
1. “[EJxcept as specifically authorized by law, no person knowingly and intentionally shall sell or offer to sell alcoholic beverages on Sunday.” OCGA § 3-3-20 (a). Atlanta is authorized to allow the sale of alcoholic beverages until 2:55 a.m., and has done so. See OCGA § 3-3-7 (d) (1); Atlanta Code § 10-209 (d) (formerly § 14-2126 (d)). But plaintiffs wish to continue their sales of alcoholic beverages throughout the morning, day, and night on Sundays.
(a) Plaintiffs first assert that because Chapter 7 of Title 3 applies specifically to the sale of distilled spirits by private clubs, the more general requirements of Chapter 3, including the prohibition on Sunday sales quoted from OCGA § 3-3-20 (a) above, do not apply. Statutes relating to the same subject matter should be read together and harmonized to the extent possible,1 however, and a review of the full Title 3 shows that plaintiffs’ interpretation is not a reasonable way to read and harmonize Chapters 3 and 7. Chapter 3, entitled “Regulation of Alcoholic Beverages Generally,” does just what its title indicates: in addition to restricting the sale of alcoholic beverages on Sundays, for example, it prohibits the sale of liquor which does not *427meet federal and state standards as to quality and purity (OCGA § 3-3-5); it restricts the sale of alcoholic beverages near churches and schools (OCGA § 3-3-21); it prohibits the sale of alcoholic beverages to already intoxicated persons (OCGA § 3-3-22); and it prohibits the sale of alcoholic beverages to underage persons (OCGA § 3-3-23). Chapter 7 addresses none of these topics. Thus, when read together, there is no contradiction between Chapters 3 and 7, and no reason they should not both apply. Indeed, if plaintiffs’ position was accepted and Chapter 3 did not apply to facilities covered by other specific chapters, there would be no law against private clubs selling impure alcohol or selling alcoholic beverages to minors; and the same would be the case for publicly owned facilities covered by Chapter 8, and passenger carriers and hotels covered by Chapter 9.
Decided May 14, 1996.
Brookins & Cook, O. Jackson Cook, for appellants.
Michael J. Bowers, Attorney General, Daniel M. Formby, Deputy Attorney General, John B. Ballard, Jr., Grace E. Lewis, Senior Assistant Attorneys General, for appellee.
We also note that in OCGA § 3-3-21, the Code section restricting the sale of alcoholic beverages near churches and schools, the legislature explicitly provided that the restrictions in that section would not apply to private clubs — a provision which would be unnecessary, of course, if Chapter 3 as a whole was not intended to apply to those clubs. See OCGA § 3-3-21 (b) (2).
(b) The prohibition against Sunday sales contains the phrase “except as specifically authorized by law,” and plaintiffs next argue that the Atlanta Code specifically authorizes them to sell alcoholic beverages after 2:55 a.m. on Sunday. They base this argument on the last sentence of the City ordinance prohibiting Sunday sales after 2:55 a.m., which states that “this subsection shall not apply to private clubs.” See Atlanta Code § 10-209 (d). Even if such an exclusion from a prohibition could be deemed a specific authorization, however, “[t]he City of Atlanta cannot by ordinance authorize an act to be done which is expressly prohibited by State statute.” Hawes, 224 Ga. at 789.
2. In light of our conclusion that private clubs cannot sell alcohol after 2:55 a.m. on Sundays, we need not address plaintiffs’ contention that the trial court should have granted their request for a preliminary injunction.

Judgment affirmed.


Andrews and Smith, JJ, concur.


 Weldon v. Bd. of Commrs. &c., 212 Ga. App. 885 (2) (443 SE2d 513) (1994); see also Hawes v. Dinkler, 224 Ga. 785, 789 (2) (164 SE2d 799) (1968).